        Case 5:12-cv-01341-G Document 375 Filed 11/02/18 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF OKLAHOMA

In re SANDRIDGE ENERGY, INC.         )   No. 5:12-cv-01341-G
SECURITIES LITIGATION                )
                                     )   CLASS ACTION
                                     )
This Document Relates To:            )   NOTICE OF NON-PARTY SUBPOENAS
                                     )
      ALL ACTIONS.                   )
                                     )
          Case 5:12-cv-01341-G Document 375 Filed 11/02/18 Page 2 of 5



       PLEASE TAKE NOTICE that pursuant to LCvR 45.1(a) and Rules 26, 30 and 45 of

the Federal Rules of Civil Procedure, Lead Plaintiffs Laborers Pension Trust Fund for

Northern Nevada, Construction Laborers Pension Trust of Greater St. Louis, and Vladimir

Galkin and Angelica Galkin (collectively, “Plaintiffs”), by their counsel, will serve the

subpoenas attached as Exhibits 1 – 3, commanding the production of documents,

electronically-stored information and depositions of the following non-parties, as described

in the Subpoenas to Testify at a Deposition in a Civil Action, on the dates, times and

locations listed below, or on some other date, time or location agreed to by the parties:

       NON-PARTY                      DATE/TIME                       LOCATION
     Larry McFarlin              12/06/2018 at 10:00 AM         Derryberry & Naifeh, LLP
    3710 Joshua Lane                                            4800 North Lincoln Blvd.
Oklahoma City, OK 73165-                                        Oklahoma City, OK 73105
          5001

        Paul Stark               12/10/2018 at 10:00AM          Derryberry & Naifeh, LLP
  3116 Beacon Hill Street                                       4800 North Lincoln Blvd.
 Edmond, OK 73034-8338                                          Oklahoma City, OK 73105

    Rodney Johnson               12/14/2018 at 10:00AM          Derryberry & Naifeh, LLP
  5701 Wynstone Drive                                           4800 North Lincoln Blvd.
 Edmond, OK 73034-9126                                          Oklahoma City, OK 73105

       PLEASE TAKE FURTHER NOTICE that the depositions will be taken before a

person authorized by law to administer oaths under Rule 28(a) of the Federal Rules of Civil

Procedure and shall continue day-to-day, excluding Sundays and holidays, until completed.

The depositions may be transcribed in LiveNote, accessible to counsel who have appropriate

computer equipment, and will be videotaped by a professional videographer.              The
          Case 5:12-cv-01341-G Document 375 Filed 11/02/18 Page 3 of 5



depositions will be taken for the purposes of discovery for use in the present suit and for any

other purpose permitted by the Federal Rules of Civil Procedure.

       PLEASE TAKE FURTHER NOTICE that pursuant to Rule 45(g) of the Federal

Rules of Civil Procedure, the Non-Parties may be held in contempt of Court if they fail,

without adequate excuse, to obey the subpoenas served upon them, and that the Non-Parties

have certain legal rights in response to the subpoenas served upon them as outlined in

Rule 45(c)-(d) of the Federal Rules of Civil Procedure.

DATED: November 2, 2018                    ROBBINS GELLER RUDMAN
                                             & DOWD LLP
                                           SAMUEL H. RUDMAN (admitted pro hac vice)
                                           EVAN J. KAUFMAN (admitted pro hac vice)
                                           CHRISTOPHER T. GILROY (admitted pro hac
                                           vice)


                                                          /s/ Evan J. Kaufman
                                                         EVAN J. KAUFMAN

                                           58 South Service Road, Suite 200
                                           Melville, NY 11747
                                           Telephone: 631/367-7100
                                           631/367-1173 (fax)
                                           srudman@rgrdlaw.com
                                           ekaufman@rgrdlaw.com
                                           cgilroy@rgrdlaw.com

                                           Lead Counsel for Plaintiffs

                                           DERRYBERRY & NAIFEH, LLP
                                           DARREN B. DERRYBERRY
                                           (OBA No. 14542)
                                           4800 North Lincoln Blvd.
                                           Oklahoma City, OK 73105
                                           Telephone: 405/708-6784
                                           405/528-6462 (fax)
                                           dderryberry@derryberrylaw.com

                                              2
Case 5:12-cv-01341-G Document 375 Filed 11/02/18 Page 4 of 5




                          Liaison Counsel

                          HAEGGQUIST & ECK, LLP
                          AMBER L. ECK
                          225 Broadway, Suite 2050
                          San Diego, CA 92101
                          Telephone: 619/342-8000
                          619/342-7878 (fax)
                          ambere@haelaw.com

                          Additional Plaintiffs’ Counsel




                             3
          Case 5:12-cv-01341-G Document 375 Filed 11/02/18 Page 5 of 5



                             CERTIFICATE OF SERVICE

       I hereby certify that on November 2, 2018, I authorized the electronic filing of the

foregoing with the Clerk of the Court using the CM/ECF system for filing. Based on the

records on file, the Clerk of the Court will transmit a Notice of Electronic Filing to the ECF

registrants of record.

       I certify under the penalty of perjury under the laws of the United States of America

that the foregoing is true and correct. Executed on November 2, 2018.


                                                            /s/ Evan J. Kaufman
                                                              Evan J. Kaufman




                                              4
